Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-11, 13-17, 19-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 17, 24, 25, and 27, the prior art fails to disclose or renders obvious the claimed combination of a method for controlling dynamic compression ratio of a bi-fuel internal combustion engine and a system comprising a turbocharger including a turbine, a camshaft and a valve assembly, wherein the bi-fuel engine has a first dynamic compression ratio and a nominal torque curve limit when the valve assembly is in a first position, wherein a maximum boost pressure of the turbine is set based on the nominal torque curve limit when the valve assembly is in the first position.
Regarding claims 4, 9, and 23, the prior art fails to disclose or renders obvious the claimed combination of a bi-fuel internal combustion engine comprising a first fuel, a second fuel, a cam phaser coupled to a cam shaft and operable to move a valve assembly, wherein the bi-fuel engine has a first dynamic compression ratio when the valve assembly is in a first position and a second dynamic compression ratio greater than the first dynamic compression ratio when the valve assembly is in a second position, and in the first position, the cam phaser causes the cam shaft to rotate at a first rate and in the second position, the cam phaser causes the cam shaft to rotate at a second rate different from the first rate.


Regarding claim 21, the prior art fails to disclose or renders obvious the claimed combination of an internal combustion engine comprising a cam phaser coupled to a cam shaft and operable to move a valve assembly between a first position and a second position in which the internal combustion engine has a first and a second dynamic compression ratio, respectively, the second dynamic compression ratio is greater than the first dynamic compression ratio, and in the first position, the cam phaser causes the cam shaft to rotate at a first rate and in the second position, the cam phaser causes the cam shaft to rotate at a second rate different from the first rate.

                                                                  Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747